Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is nothing in the specification stating that the openings of the base are directly engaged with the upper sections of the grommets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach pallets having a top deck with specific grommet openings that receive specific grommets therein and having legs with bases, center base support elements, and outer base .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1 and 14, it is indefinite to state that the grommet openings directly engage the upper sections of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gutierrez (EP 3,050,816) in view of Shawaf et al (10,589,897). Fernandez Gutierrez teaches a pallet (1; Fig. 1) comprising: a top deck  (2) with a support surface  (21) and an opposing underside and a plurality of pallet support legs (3) coupled to an underside of said top deck, forming an opening below the top deck for receiving a lifting member (Fig. 1).   The legs each including a base (lower vertical members of 3) extending across a width of said top deck, a center base support (middle member with 32 in Fig. 7A) integrally formed with the base and attached to the underside of the top deck and a pair of outer base support elements (outer members with 33, 4; Fig. 7b), with each outer base support element having a lower end integrally formed with an end of said base and an upper end coupled to the underside of said top deck (Fig. 7b). Wherein said top deck and plurality of pallet support legs comprise plastic (paragraph 0025).  Wherein the underside of said top deck includes a plurality of .
 Since Fernandez Gutierrez in view of Shawaf teaches all of the claimed limitations of the pallet, it further inherently would teach the method of making the pallet, including the top deck with the specified grommet openings accepting the specified grommets and the plurality of pallet support legs being coupled to an underside of the top deck.  The grommets being received within openings in the underside of the bases.
For claims 3 and 16, although Fernandez Gutierrez in view of Shawaf fails to teach a curved upper portion on the grommets, to curve the upper side walls of the grommets would have been an obvious design consideration to one having ordinary skill in the art, for ease of insertion and ejection purposes.
For claim 11, Fernandez Gutierrez in view of Shawaf fails to specifically teach that there are a pair of inwardly facing snaps extending from the exposed upper end of each outer base support elements that are configured to engage respective snap openings in the underside of said top deck.  However, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art and it would have been obvious to add additional snaps and openings to the legs and deck, to further secure the legs and top deck together.  MPEP 2144.04
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Please note that the double patenting rejection, made in the Office action of September 28, 2020, has not been argued in the arguments section of this response.  This rejection stands, as discussed above.  Also please note that a correction to the status of the claims, to all of them being rejected because of the double patenting rejection, was sent to the applicant on October 15, 2020.
Addressing the arguments concerning Shawaf et al (10,589,897): the examiner contends that the base openings of Shawaf do directly engage the upper sections of the grommets, as best understood.   The upper sections have been defined as the upper portion of 60 with 66 of Shawaf.  The upper sections including an outer exposed surface 62.  The underside of the base includes grommet openings 172 configured to directly engage the upper sections of the grommets via their portions 173 and their inherent space. Therefore, the grommets are directly engaged with a feature of the openings or with its space itself, as best understood. Note: As stated above, it is indefinite to state that the openings directly engage sections of the grommets, since openings are spaces and are unable to in and of themselves attach to other structures. Furthermore, in column 10, lines 38-41 it is stated that the projections 173 “may extend from the recess 172” which implies that they would not have to be employed.  In that case, the upper sections of the grommets would engage a surface forming the openings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
January 15, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637